t c memo united_states tax_court thomas w minguske petitioner v commissioner of internal revenue respondent docket no filed date thomas w minguske pro_se lynn m brimer and eric r skinner for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent's determinations with respect to his and federal income taxes respondent determined the following income_tax deficiencies and additions thereto additions to tax sec sec year deficiency a dollar_figure dollar_figure dollar_figure big_number big_number --- we must decide whether to sustain these determinations we hold in respondent's favor section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated these stipulations and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in charlotte michigan when he petitioned the court petitioner did not file a federal_income_tax return for either of the subject years during those years petitioner was a licensed dentist and he operated a dental practice as a sole_proprietor during petitioner received the following amounts of money for his dental services payer delta dental plan of michigan the travelers aetna life_insurance co metropolitan life_insurance co set inc blue cross blue shield of michigan prudential insurance co of america phoenix home life mutual delta dental plan of california alexis inc spartan motors oxyfresh usa inc connecticut general life_insurance co continental assurance co john v carr son amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number meijer inc michigan employee benefit services team one chevrolet robert sinto corp united health and life_insurance farmers insurance exchange total big_number big_number big_number big_number big_number in petitioner also received a dollar_figure refund for income taxes paid to the state of michigan in the prior year petitioner filed a federal_income_tax return during petitioner received the following amounts of money for his dental services payer amount delta dental plan of michigan dollar_figure big_number the travelers aetna life_insurance co big_number big_number metropolitan life_insurance co big_number set inc big_number blue cross blue shield of michigan prudential insurance co of america big_number big_number phoenix home life mutual delta dental plan of california big_number alexis inc spartan motors big_number cigna health care benefits big_number big_number healthcare service corp group administrators ltd michigan mutual insurance co lansing community college blue care inc accident fund of michigan big_number american medical security fortis benefits insurance co total big_number in petitioner also realized bartering income of dollar_figure from a transaction with trade network inc opinion petitioner did not file an income_tax return for either year in issue and respondent determined that petitioner was liable for the above-mentioned deficiencies and additions thereto petitioner must prove respondent's determinations wrong rule a 290_us_111 petitioner has not introduced any evidence that rebuts the evidence submitted in support of respondent's determination of the income_tax deficiencies and additions thereto instead of attempting to challenge the merits of respondent's determinations petitioner chooses to rely on shopworn assertions as to the validity of the federal_income_tax system all of petitioner's arguments are similar to rejected arguments of other taxpayers who have previously petitioned this court in protest of their liability for federal_income_tax petitioner's assertions in this case are characteristic of the tax-protester rhetoric that has been universally rejected by this and other courts we will not painstakingly address petitioner's assertions as to the validity of the federal_income_tax system with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is subject_to federal_income_tax during the relevant years and we sustain respondent's determinations to reflect the foregoing decision will be entered for respondent
